       Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEVIN POWELL,              :                 Civil No. 1:12-CV-02455
                           :
        Plaintiff,         :
                           :
        v.                 :
                           :
PENNSYLVANIA DEPARTMENT OF :
CORRECTIONS,               :
                           :
        Defendant.         :                 Judge Jennifer P. Wilson

                               MEMORANDUM

      Before the court is the report and recommendation of Chief United States

Magistrate Judge Susan E. Schwab recommending that Defendant Pennsylvania

Department of Corrections’ (“DOC”) motion for summary judgment be granted as

to Plaintiff Kevin Powell’s (“Powell”) Americans with Disabilities Act of 1990

(“ADA”) and Rehabilitation Act of 1973 (“RA”) claims arising out of his time at

SCI-Smithfield, SCI-Fayette, and SCI-Somerset, and granted barring Powell from

recovering compensatory and punitive damages. (Doc. 153.) Judge Schwab

further recommends that the DOC’s motion be denied as to Powell’s ADA and RA

claims arising out of his time at SCI-Huntingdon. For the reasons that follow, the

court adopts the report and recommendation in full.




                                         1
        Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 2 of 12




                FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1

       Following a long procedural history, Powell’s second amended complaint

was accepted by the court on September 30, 2016, setting forth two counts for

violations of the ADA (Counts I and II), and one count for violation of the RA

(Count III) stemming from Powell’s multiple placements in the Restricted Housing

Unit (“RHU”) while incarcerated in the DOC. (Docs. 74-1, 93.) In permitting the

filing of the second amended complaint which added the allegations regarding

RHU placement in SCI-Smithfield, SCI-Fayette, and SCI-Somerset, the court

reasoned that the second amended complaint did not relate back to either of the

previous complaints for purposes of the relation-back doctrine. (Doc. 92, pp. 17–

21.) The court further stated that while the amendment is permitted, the DOC

could “raise the statute of limitations on a more developed record at the summary-

judgment stage.” (Id. at 23.)

        The DOC subsequently filed a motion for summary judgment and

statement of facts on March 13, 2019, followed by a brief in support on March 27,

2019. (Docs. 132–135.) The DOC argued that Powell’s ADA and RA claims

arising from his time at SCI-Smithfield, SCI-Fayette, and SCI-Somerset were

barred by the statute of limitations, that Powell’s request for compensatory and



1
  Because there are no objections to the thorough procedural history set forth by Judge Schwab in
the report and recommendation, the court recites only the necessary history here.
                                               2
         Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 3 of 12




punitive damages was barred by the Prison Litigation Reform Act (“PLRA”), and

that Powell’s ADA and RA claims arising from his incarceration at SCI-

Huntingdon were barred by qualified immunity and failed on the merits.2 (Doc.

135.) Powell timely opposed the motion on May 17, 2019, and the DOC filed a

reply on May 31, 2019. (Docs. 138–151.)

         Judge Schwab issued the pending report and recommendation on July 15,

2019. (Doc. 153.) Powell timely filed objections and a brief in support on July 29,

2019. (Doc. 154.) The DOC responded to Powell’s objections on August 5, 2019.

(Doc. 155.) Powell filed a reply brief on August 11, 2019. (Doc. 156.) Thus, this

matter is now ripe for review.

         Powell was diagnosed with delusional disorder in 2009. (Doc. 153, p.14.)3

At numerous times throughout his incarceration, Powell was placed into the RHU

for disciplinary or administrative reasons. His time in different DOC institutions

and the RHU is summarized as follows:

        Facility             Dates in RHU                        Type of custody

                     Arrived at SCI-Smithfield on August 5, 2010.

    SCI-Smithfield     September 21, 2010, to          Disciplinary custody for
                       November 19, 2010               misconduct report.



2
  The DOC subsequently withdrew its argument regarding qualified immunity in its reply brief.
(Doc. 152, p. 1.)
3
  For ease of reference, the court utilizes the page numbers located in the CM/ECF header.
                                              3
     Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 4 of 12




SCI-Smithfield      November 19, 2010, to       Administrative custody pending
                    December 7, 2010            transfer to SCI-Fayette.

                 Transferred to SCI-Fayette on December 7, 2010.

SCI-Fayette         December 7, 2010, to        Administrative custody pending a
                    December 9, 2010            determination of Powell’s
                                                custody level and housing needs.

SCI-Fayette         May 2, 2011, to May 6,      Administrative custody (records
                    2011                        unclear as to reason).

                    September 2, 2011, to       Disciplinary custody for fight
SCI-Fayette         October 19, 2011            with another inmate.

SCI-Fayette         October 19, 2011, to        Administrative custody because
                    November 1, 2011            Powell was deemed to be in
                                                danger from other inmates.

               Transferred to SCI-Somerset on November 1, 2011.

SCI-Somerset        November 1, 2011, to        Administrative custody pending a
                    November 3, 2011            determination of Powell’s
                                                custody level and housing needs.

SCI-Somerset        November 16, 2011, to       Disciplinary custody because
                    March 4, 2012               Powell was issued several
                                                misconducts.

SCI-Somerset        June 5, 2012, to June 28,   Disciplinary custody due to a
                    2012                        misconduct.

SCI-Somerset        July 3, 2012, to            Disciplinary custody due to a
                    September 15, 2012          series of misconducts.
                    (except for several days
                    when housed at SCI-
                    Rockview)

              Transferred to SCI-Huntingdon on September 25, 2012.


                                           4
       Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 5 of 12




 SCI-Huntingdon     September 25, 2012, to       Administrative custody as a new
                    September 26, 2012           transfer.

 SCI-Huntingdon     November 2, 2012, to         Administrative custody because
                    January 9, 2013              Powell was deemed to be a
                                                 danger to other inmates or be in
                                                 danger from other inmates.
 SCI-Huntingdon     February 8, 2013, to         Disciplinary custody for several
                    August 5, 2013               misconducts.

                   Released from DOC custody in August 2013.

(Id. at 14–17.)

                              STANDARD OF REVIEW

      When a party objects to a magistrate judge’s report and recommendation, the

district court is required to conduct a de novo review of the contested portions of

the report and recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);

Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). The district court may

accept, reject, or modify the magistrate judge’s report and recommendation in

whole or in part. 28 U.S.C. § 636(b)(1). The district court may also receive

further evidence or recommit the matter to the magistrate judge with further

instructions. Id. “Although the standard is de novo, the extent of review is

committed to the sound discretion of the district judge, and the court may rely on

the recommendations of the magistrate judge to the extent it deems proper.”

Weidman v. Colvin, 164 F. Supp. 3d 650, 653 (M.D. Pa. 2015) (citing Rieder v.

Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000)).


                                           5
       Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 6 of 12




      De novo review is not required for portions of a report and recommendation

to which no objections have been raised. Univac Dental Co. v. Dentsply Int’l, Inc.,

702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Thomas v. Arn, 474 U.S. 140,

149 (1985)). Instead, the court is only required to “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Id.

(quoting Fed. R. Civ. P. 72 advisory committee’s note to 1983 addition).

                                     DISCUSSION

          Powell’s objection to the recommendation that the applicable statute
          of limitations bars his claims stemming from SCI-Smithfield, SCI-
          Fayette, and SCI-Somerset is overruled.

      Judge Schwab opines that Powell’s ADA and RA claims arising out of his

time at SCI-Smithfield, SCI-Fayette, and SCI-Somerset are time barred by the two-

year statute of limitations, which expired two-years from the date of transfer from

each institution, i.e. December 7, 2012, November 1, 2013, and September 25,

2014, respectively. (Doc. 153, pp. 18–23.) Judge Schwab further concludes that

actions taken at four different prisons to place Powell in the RHU for different

reasons are not sufficiently related to invoke the continuing-violation doctrine and

avoid the statute of limitations. (Id.)

      Powell objects to this conclusion, arguing that the DOC’s policy and

practice for all prisons caused Powell to be confined in the RHU due to his mental

and emotional disability, which constitutes a continuing violation. (Doc. 154, pp.


                                           6
       Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 7 of 12




2–6.) He argues that “[f]or each RHU confinement, when the paperwork has

survived, it shows that Mr. Powell’s impulsive speech is what offended prison staff

and caused them to relegate him to restrictive housing.” (Id. at 4.) According to

Powell, this impulsive speech was a symptom of his mental illness and intellectual

deficit, and following his release from prison, the DOC changed its disciplinary

procedures to account for behaviors due to a mental illness. (Id.) In sum, Powell

argues that the documentation submitted by Plaintiff and disregarded by the

magistrate judge, creates a genuine dispute of material fact regarding whether the

multiple RHU confinements were a single persistent pattern constituting a

continuing violation. (Id. at 4–5.) In opposition, the DOC argues that the

continuing-violation doctrine does not apply because placement in the RHU

occurred in four different institutions, with some time spent in general population

while at each institution. (Doc. 155, pp. 4–7.)

      The court agrees with Judge Schwab that the actions taken by four separate

institutions with different decision-makers at different times are not sufficiently

related to invoke the continuing-violation doctrine. See Fogle v. Stack, 149 F.

App’x 860 (10th Cir. 2011) (finding that “each segregation decision was of a

discrete nature and . . . segregation decisions were made by different decision

makers across three different correctional facilities, thus making it inappropriate to

aggregate all such decisions into one continuing violation for limitations


                                          7
       Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 8 of 12




purposes”); Bradshaw v. New Jersey, No. 18-CV-14089, 2019 WL 1930275

(D.N.J. May 1, 2019) (holding that plaintiff failed to show “any particular

continuing practice by any named Defendant”); Peraza v. Helton, No. 3:12-CV-

1306, 2016 WL 6442254 (M.D. Pa. Nov. 1, 2016) (“Since Plaintiff[] asserts claims

based upon multiple acts allegedly taken by a variety of different individuals at

separate federal correctional institutions over a period of years which were each

actionable on their own, the continuing violation theory is not applicable.”). Thus,

the court overrules Powell’s objection and adopts the report and recommendation

in this regard.

          The court adopts the recommendation that Powell is barred from
          recovering compensatory damages for mental and emotional
          injuries.

      Judge Schwab concludes that section 1997e(e) of the Prison Litigation

Reform Act (“PLRA”) precludes Powell from recovering compensatory damages

for his mental and emotional injuries because the alleged physical injury was de

minimis. (Doc. 153, pp. 24–28.) Objecting to the recommendation, Powell quotes

his alleged injuries from the second amended complaint and argues that his injuries

are cognizable under the ADA and RA because he alleges a “loss of access to

services, programs, and activities.” (Doc. 154, pp. 6–8.) He further argues that

section 1997e(e) does not impact the damages available under the ADA in this

case. (Id. at 8–9.) As to the de minimis nature of his injuries, Powell argues that

                                          8
       Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 9 of 12




this is a question of fact for a jury to decide. (Id. at 9–10.) The DOC urges the

court to adopt Judge Schwab’s recommendation to prelude compensatory damages

for mental and emotional injuries and notes that Judge Schwab did not preclude

compensatory damages for loss of programs, services, and activities. (Doc. 155,

pp. 7–8.) The DOC then requests that the court preclude compensatory damages

based on loss of programs, services, and activities because there is no evidence of

subjective awareness by the DOC of Powell’s disability. (Id. at 8–9.)

      Regarding the PLRA’s bar for compensatory damages, the court agrees with

Judge Schwab that Powell requests compensatory damages based on a mental or

emotional injury. Accordingly, Powell is required to establish “a less-than

significant-but more-than-de minimis physical injury as a predicate to allegations

of emotional injury.” Mitchell v. Horn, 318 F.3d 523, 536 (3d Cir. 2003).

Powell’s only alleged physical injury occurred in February 2013, where Powell’s

glasses were knocked off, he fell to floor, and struck his head. (Doc. 153, p. 27;

Doc. 77, ¶ 29.) The DOC provided medical progress notes indicating that Powell

refused medical treatment because he took “a couple of Motrin” and did not

require further medical attention. (Doc. 153, p. 27.) Judge Schwab appropriately

compared this alleged physical injury to case law in concluding that Powell’s

injury was de minimis, thus, barring compensatory damages for mental and

emotional injuries under the PLRA.


                                          9
      Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 10 of 12




      As articulated by the DOC, Judge Schwab did not preclude the recovery of

compensatory damages for loss of programs, services, and activities as Powell

alleged in his second amended complaint. However, the court will not heed the

DOC’s request to rule on whether Powell is precluded from recovering

compensatory damages where the DOC lacked subjective awareness of Powell’s

disability, because the DOC raised this argument for the first time in its opposition

to Powell’s objection, not in its motion for summary judgment or even objections

filed on its own behalf. See Dowell v. Bayview Loan Servs. LLC, No. 16-CV-

02026, 2017 WL 4230924, at *2 n.1 (M.D. Pa. Sept. 25, 2017) (declining to

address arguments not raised before the magistrate judge).

      Accordingly, the court overrules Powell’s objection and adopts the report

and recommendation as to the PLRA’s bar on compensatory damages.

         The court adopts the recommendation that Powell is precluded from
         recovering punitive damages under the ADA and RA.

      Judge Schwab opines that although punitive damages are not barred under

the PLRA as argued by the DOC, punitive damages are precluded under the ADA

and RA against government defendants. (Doc. 153, pp. 28–30.) Powell objects to

this conclusion arguing that Pennsylvania waived sovereign immunity for “suits

arising from negligence in the provision of health care by state agencies – like the

Department of Corrections – but not municipal agencies.” (Doc. 154, p. 12.)



                                         10
      Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 11 of 12




      The court agrees with the precedent cited in the report and recommendation

precluding punitive damages for ADA and RA claims against defendants such as

the DOC. See Doe v. Cty. of Centre, Pa., 242 F.3d 437, 457–58 (3d Cir. 2001);

Gaudino v. Stroudsburg Area Sch. Dist., No. 3:12-CV-02159, 2013 WL 3863955,

at *13 (M.D. Pa. July 23, 2013); C.J.G. v. Scranton Sch. Dist., No. 3:07-CV-

01314, 2007 WL 4269816, at *8 (M.D. Pa. Dec. 3, 2007). While the

Commonwealth of Pennsylvania waives sovereign immunity in certain

circumstances, that has no bearing on the ADA and RA claims before the court.

Therefore, the court overrules Powell’s objection.

         The uncontested portion of the report and recommendation are
         adopted.

      The parties do not object to Judge Schwab’s conclusion that the DOC’s

motion for summary judgment should be denied as to Powell’s ADA and RA

claims arising from his time at SCI-Huntingdon. (Doc. 153, pp. 30–35.) After

giving “reasoned consideration” to the uncontested portion of the report and

recommendation, the court finds that Judge Schwab’s analysis is well-reasoned and

fully supported by the record and applicable law. See City of Long Branch, 866

F.3d at 99 (quoting Henderson, 812 F.2d at 878). The court will adopt this portion

of the report and recommendation in full.




                                        11
         Case 1:12-cv-02455-JPW Document 160 Filed 04/21/20 Page 12 of 12




                                     CONCLUSION

         For the reasons stated herein, following de novo review of the contested

portions of the report and recommendation, and giving reasoned consideration to

the uncontested portions, the court adopts Judge Schwab’s report and

recommendation in full. Accordingly, the court grants the DOC’s motion for

summary judgment in part and denies the motion in part. An appropriate order will

issue.

                                         s/Jennifer P. Wilson
                                         JENNIFER P. WILSON
                                         United States District Court Judge
                                         Middle District of Pennsylvania


Dated: April 21, 2020




                                           12
